Citation Nr: 0737277	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-41 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
trochanteric bursitis, left hip, with painful motion, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of injury, left ankle, with painful motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 1955 rating decision, the RO granted service 
connection for trochanteric bursitis, left hip, and residuals 
of injury, left ankle, and assigned a 0 percent rating, 
effective March 5, 1955.  This rating decision was not 
appealed.

In a February 1999 rating decision, the RO: (1) granted an 
increased rating for trochanteric bursitis, left hip, and 
assigned a 10 percent rating, effective October 30, 1998; and 
(2) granted an increased rating for residuals of injury, left 
ankle, and assigned a 10 percent rating, effective October 
30, 1998.  The veteran filed the present increased rating 
claims for his left hip disability and his left ankle 
disability, as well as a service connection claim for 
degenerative disc disease of the lumbar spine, in May 2003.

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 2005.  A transcript of that hearing is 
associated with the claims file.  During that hearing, the 
veteran withdrew his claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
As such, this issue is no longer before the Board for 
appellate consideration.  38 C.F.R. § 20.204(b) (2007).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2007.  A 
transcript of that hearing is associated with the claims 
file.

FINDINGS OF FACT

1.  The veteran's left hip disability is manifested by 
constant pain and slight limitation of motion.

2.  The veteran's left ankle disability is manifested by 
numbness, weakness, stiffness, constant pain, and moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2003, prior to the 
adjudication of his claims in the June 2003 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in March 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the May 2003 letter 
instructed the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you," and the March 2005 letter stated: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  These statements satisfy 
the fourth "element" of the notice requirement, in that they 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claims, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
July 2007, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, private medical records, and statements 
from the veteran.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.





Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Entitlement to an increased disability rating for 
trochanteric bursitis, left hip, with painful motion.

Specific rating criteria

The veteran's left hip disability is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2007).

Diagnostic Code 5255 provides the following levels of 
disability for femur, impairment of:

80 percent - Fracture of shaft or anatomical neck of, 
with nonunion, with loose motion (spiral or oblique 
fracture).

60 percent - Fracture of shaft or anatomical neck of, 
with nonunion, without loose motion, weightbearing 
preserved with aid of brace; or, fracture of surgical 
neck of, with false joint.

        30 percent - Malunion of, with marked knee or hip 
disability.

        20 percent - Malunion of, with moderate knee or hip 
disability.

        10 percent - Malunion of, with slight knee or hip 
disability.

Analysis

The veteran's left hip disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5255 (2007).  The 
pertinent medical evidence consists of VA treatment records 
from March 2003 to October 2005, as well as VA examination 
reports from September 2004, October 2004, and December 2005.

A March 2003 x-ray of the veteran's left hip revealed no 
significant osseous, articular, or soft tissue abnormalities.  
A September 2003 VA treatment report noted that the veteran 
was taking the medicine tramadol twice daily and found it to 
be effective for treating his left hip pain.

A September 2004 x-ray of the veteran's left hip showed no 
evidence of fracture or dislocation; sclerosis and mild 
osteophyte formation were noted at the superior acetabulum.  
At his September 2004 VA examination, the veteran stated that 
his left hip was really not bothering him at all.

At his October 2004 VA examination, the veteran reported a 
constant, localized pain in his left hip.  He walked with an 
antalgic gait to favor his right side, but he used no 
assistive devices.  Contrary to the September 2003 VA 
treatment report, the veteran claimed that his current pain 
medication, tramadol, had not been effective in alleviating 
his hip pain.  The VA examiner noted that there was no 
subluxation or locking to the left hip, and the veteran 
denied having any surgeries to that hip.  The veteran 
reported that he had experienced flare-ups of increased pain 
in his left hip approximately one time per week for the past 
12 months.  He was unsure of the duration of these flare-ups, 
but expressed that they may be related to damp weather.  The 
examiner noted no obvious deformities, no swelling, and no 
redness of the left hip.  The veteran was able to flex his 
left hip from 0 to 125 degrees (feeling an increase in pain 
at 125 degrees) and to abduct it from 0 to 45 degrees 
(feeling an increase in pain at 45 degrees).  Internal 
rotation of the left hip elicited increased discomfort, not 
significant with external rotation.  The veteran was 
diagnosed with left hip bursitis, resolved with residual 
arthritic changes, most likely secondary to previous 
bursitis.

An October 2005 VA treatment record stated that the veteran's 
hip flexion was 5/5 bilateral and that he walked with a very 
mild limp on his left side.

At his December 2005 VA examination, the veteran complained 
of constant pain in his left hip.  He denied flare-ups but 
emphasized that his left hip pain constantly remained at 
level 9 (on a scale from 1 to 10 with 10 being the worst 
pain).  He said that he did not notice any weakness in his 
left hip.  Range of motion of the left hip was found to be: 
100 degrees of flexion, 30 degrees of extension, 10 degrees 
of adduction, 45 degrees of abduction, 60 degrees of external 
rotation, and 20 degrees of internal rotation.  The veteran 
reported "bad pain" with the initial range of motion, but 
following repetitive range of motion, the pain was the same.  
The examiner noted no redness, warmth, or effusion in the 
left hip.  The veteran was diagnosed with left trochanteric 
bursitis with residual pain.  An x-ray taken on the same day 
as the examination revealed mild osteoarthritis in the left 
hip.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's left hip 
disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5255, the evidence must show that the veteran's condition is 
characterized by at least moderate hip disability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2007).  The medical 
evidence above does not indicate that the veteran's 
disability is productive of such a condition.  Although the 
Board acknowledges the veteran's complaints of pain in his 
left hip, there is no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which 
would support a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's left 
hip disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complaints of constant pain, the clinical findings of 
record do not reflect impairment that warrants a higher 
rating.  Specifically, the December 2005 VA examiner noted 
that, following repetitive range of motion, there was no 
increased weakness, decreased endurance, or incoordination 
noted, nor was there any change in degrees of range of 
motion.  No specific evidence of any additional limitation of 
motion or functional impairment was indicated.  As such, 
evidence indicating a finding of additional functional loss 
beyond that which is objectively shown in the most recent VA 
examination (in December 2005) has not been presented.  After 
a thorough review of the veteran's claims file, the Board 
concludes that the 10 percent rating currently assigned 
adequately compensates the veteran for the functional 
limitations and the complaints of pain.  See Deluca, supra.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for left hip disability is not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied.

Entitlement to an increased disability rating for residuals 
of injury, left ankle, with painful motion.

Specific rating criteria

The veteran's left ankle disability is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007).

Diagnostic Code 5271 provides the following levels of 
disability for ankle, limited motion of:

        20 percent - Marked limitation of motion.

        10 percent - Moderate limitation of motion.

Analysis

The veteran's left ankle disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5271 (2007).  The 
pertinent medical evidence consists of VA treatment records 
from August 2002 to December 2005, a private treatment record 
from March 2004, and VA examination reports from June 2003, 
September 2004, October 2004, and December 2005.

An August 2002 x-ray of the veteran's left ankle revealed no 
evidence of fracture, dislocation, or arthritis, as well as 
no lytic or blastic lesion.  The left ankle was noted to be 
normal and appeared to be unchanged since November 1998.

A June 2003 x-ray of the veteran's left ankle revealed no 
evidence of fracture or dislocation, no significant arthritic 
changes, and no soft tissue swelling.  A round, 
5-millimeter area of faint sclerosis was noted within the 
lateral malleolus, but no significant interval change had 
taken place since the last study.

At his June 2003 VA examination, range of motion of the 
veteran's left ankle was found to be 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  His left 
ankle was stable to varus valgus and anterior posterior 
stress.  X-rays of his left ankle were unremarkable.  The 
examiner acknowledged the veteran's left ankle sprain during 
military service, but noted that this sprain did not result 
in any chronic left ankle instability, decreased range of 
motion, or residual disability or dysfunction.

A September 2003 VA treatment report noted that the veteran 
was taking the medicine tramadol twice daily and found it to 
be effective for treating his left ankle pain.

A March 2004 private treatment record reported the veteran's 
left ankle active range of motion to be 20 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 35 degrees of 
inversion, and 25 degrees of eversion.  His left ankle 
strength had improved to 4+/5 overall, as opposed to being 
3+/5 at the time of his initial visit to this private medical 
center.

A September 2004 x-ray of the veteran's left ankle revealed 
no evidence of acute fracture, dislocation, significant soft 
tissue swelling, or abnormality.

At his September 2004 VA examination, the veteran complained 
of excruciating pain in his left ankle.  He was able to walk 
and did not require the use of a cane.  The examiner reported 
that repetitive motion increased the veteran's left ankle 
pain and fatigue, but noted no instability or incoordination.  
Based on x-ray evidence, the examiner concluded that the 
veteran had some very mild arthritis in his left ankle.

At his October 2004 VA examination, the veteran denied any 
locking or stiffness of his left ankle, but reported having 
daily subluxation.  He wore no brace on his left ankle and 
required no assistive devices for walking.  Range of motion 
of the veteran's left ankle was found to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, with general 
aching of the left ankle with all ranges of motion.

A July 2005 VA treatment record noted that x-rays of the 
veteran's left ankle did not reveal gross abnormalities on 
his ankle joints, subtalar joint, or heel.  In an August 2005 
VA treatment record, the veteran stated that he did not have 
any difficulties with ambulation and expressed no pain with 
range of motion of the ankle and subtalar joint.  An October 
2005 VA treatment record noted that the veteran's ankles 
appeared unremarkable in a blood flow study.  A December 2005 
VA treatment record revealed no pain to palpation of the 
veteran's left ankle joint and stated that the subtalar joint 
range of motion was adequate in inversion and eversion 
without pain or crepitus.

At his December 2005 VA examination, the veteran complained 
of constant pain in his left ankle.  He denied flare-ups but 
emphasized that his left ankle pain constantly remained at 
level 9 or 10 (on a scale from 1 to 10 with 10 being the 
worst pain).  He said that he did experience weakness, 
stiffness, numbness, and instability in his left ankle, but 
he denied any locking of the ankle and used no assistive 
devices for ambulation.  Range of motion of the left ankle 
was found to be: 20 degrees of dorsiflexion, 20 degrees of 
plantar flexion, 20 degrees of inversion, and 0 degrees of 
eversion.  The veteran reported a slight increase in pain 
with repetitive range of motion of the left ankle.  The 
veteran was diagnosed with left ankle injury, or sprain, with 
residual pain.  An x-ray taken on the same day as the 
examination revealed tibiotalar osteoarthritis in the left 
ankle.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's left 
ankle disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5271, the evidence must show that the veteran's left ankle 
disability is characterized by marked limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The 
medical evidence above does not indicate that the veteran's 
disability is productive of such a condition.  Although the 
Board acknowledges the veteran's complaints of pain in his 
left ankle, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's left 
ankle disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complaints of constant pain, the clinical findings of 
record do not reflect impairment that warrants a higher 
rating.  Specifically, the December 2005 VA examiner noted 
that, following repetitive range of motion, there was no 
increased weakness, decreased endurance, or incoordination 
noted, nor was there any change in degrees of range of 
motion.  No specific evidence of any additional limitation of 
motion or functional impairment was indicated.  As such, 
evidence indicating a finding of additional functional loss 
beyond that which is objectively shown in the most recent VA 
examination (in December 2005) has not been presented.  After 
a thorough review of the veteran's claims file, the Board 
concludes that the 10 percent rating currently assigned 
adequately compensates the veteran for the functional 
limitations and the complaints of pain.  See Deluca, supra.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for left ankle disability is not warranted.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for 
trochanteric bursitis, left hip, with painful motion, is 
denied.

Entitlement to an increased disability rating for residuals 
of injury, left ankle, with painful motion, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


